Citation Nr: 1001312	
Decision Date: 01/08/10    Archive Date: 01/15/10

DOCKET NO.  09-15 339	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for bilateral sensorineural 
hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's Spouse


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1967 to January 1969.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio. The Veteran had a hearing before the Board 
in November 2009 and the transcript is of record.


FINDING OF FACT

The Veteran's bilateral sensorineural hearing loss is not 
shown to be due to a disease or injury in service or to any 
incident of his military service and it was not manifested 
within one year of service. 


CONCLUSION OF LAW

The Veteran's bilateral hearing loss disability was not 
incurred in or aggravated by active service, nor may 
sensorineural hearing loss be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 
3.385 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the Veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
Veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran). 

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  

The notice requirements were met in this case by a letter 
sent to the Veteran in October 2007.  That letter advised the 
Veteran of the information necessary to substantiate his 
claim, and of his and VA's respective obligations for 
obtaining specified different types of evidence. See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. 
§ 3.159(b).   The letter also advised the Veteran of how 
disability ratings and effective dates are determined.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran has not alleged that VA failed to comply with the 
notice requirements of the VCAA, and he was afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim(s), and has in fact provided 
additional arguments at every stage.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

The notice required by 38 U.S.C.A. § 5103(a) should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was 
done in this case.

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's service treatment records and VA 
medical records are in the file.  The Veteran has at no time 
referenced outstanding records that he wanted VA to obtain or 
that he felt were relevant to the claim. 

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
With regard to service connection claims, the Court held in 
the case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
that an examination is required when (1) there is evidence of 
a current disability, (2) evidence establishing an "in-
service event, injury or disease," or a disease manifested in 
accordance with presumptive service connection regulations 
occurred which would support incurrence or aggravation, (3) 
an indication that the current disability may be related to 
the in-service event, and (4) insufficient evidence to decide 
the case.

The Veteran was afforded medical examination to obtain an 
opinion as to whether his hearing loss can be directly 
attributed to service.  Cf. Duenas v. Principi, 18 Vet. App. 
512, 517 (2004).  Further examination or opinion is not 
needed because, at a minimum, there is no persuasive and 
competent evidence that the claimed condition may be 
associated with the Veteran's military service.  This is 
discussed in more detail below.  

Thus, the Board finds that VA has satisfied the duty to 
assist the Veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the Veteran at 
every stage of this case.  Therefore, the Board may proceed 
to consider the merits of the claim.  




Service Connection

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may 
be shown by affirmative evidence showing inception or 
aggravation during service or through statutory presumptions.  
Id.  When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service.  38 C.F.R. 
§ 3.303(d).  

Service connection may be established for a current 
disability on the basis of a presumption under the law that 
certain chronic diseases manifesting themselves to a certain 
degree within a certain time after service must have had 
their onset in service.  38 U.S.C.A. §§ 1112, 1113 and 1137; 
38 C.F.R. §§ 3.303, 3.304, 3.307 and 3.309(a).  Service 
connection for hearing loss may be established based on a 
legal "presumption" by showing that either manifested 
itself to a degree of 10 percent or more within one year from 
the date of separation from service. 38 C.F.R. §§ 3.307, 
3.309(a).  Here, no legal presumption is applicable because 
the earliest evidence of the Veteran's hearing loss is 2007, 
nearly four decades after service. 

In the absence of a presumption, in order to prevail on the 
issue of service connection there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet. App. 341, 346 (1999).

The Veteran claims his current hearing loss is due to noise 
trauma incurred in the military working with the mortar 
platoon on several firing missions every day during his 
service in Vietnam without hearing protection.  During his 
hearing before the Board, the Veteran described dropping 
rounds down tubes and covering his ears when the rounds would 
deploy.  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater; 
or when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran's service treatment records are silent as to any 
complaints, treatment or diagnoses of hearing loss.  The 
Veteran's December 1966 entrance examination and January 1969 
separation examination, moreover, indicate virtually 
identical audiological results, all within normal limits.  
The Veteran's service treatment records are simply devoid of 
any findings consistent with in-service incurrence of chronic 
hearing loss.  

Even if a chronic condition was not shown during service, 
service connection may be established under 38 C.F.R. § 
3.303(b) by evidence of continuity of symptomatology or under 
38 C.F.R. § 3.303(d) if the evidence shows a disease first 
diagnosed after service was incurred in service.  

The Board notes the Veteran is in receipt of, among other 
awards, the Purple Heart and the Combat Infantry Badge.  In 
Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996), the United 
States Court of Appeals for the Federal Circuit held that 
under 38 U.S.C.A. § 1154(b), a combat veteran's assertions of 
an event during combat are to be presumed if consistent with 
the time, place and circumstances of such service. However, 
38 U.S.C.A. § 1154(b) can be used only to provide a factual 
basis upon which a determination could be made that a 
particular disease or injury was incurred or aggravated in 
service, not to link the claimed disorder etiologically to a 
current disorder. See Libertine v. Brown, 9 Vet. App. 521, 
522-23 (1996). Section 1154(b) does not establish service 
connection for a combat veteran; it aids him by relaxing the 
adjudicative evidentiary requirements for determining what 
happened in service. 

In this case, in light of the nature of the Veteran's service 
the Board concedes the Veteran was exposed to in-service 
noise trauma.  The evidence, however, must still establish by 
competent medical evidence tending to show a current 
disability and a nexus between that disability and the in-
service noise trauma. See Gregory v. Brown, 8 Vet. App. 563, 
567 (1996); see also Kessel v. West, 13 Vet. App. 9, 17-19 
(1999).  The crucial inquiry, then, is whether the Veteran's 
current hearing loss has been medically attributed to his in-
service noise trauma or any other incident of service.  The 
Board concludes it has not.

After service, the Veteran testified he worked for several 
years as an electrical insulator at a manufacturing plant, 
but was not exposed to any noisy machines or environment.  
Thereafter, the Veteran worked as a school custodian.

The Veteran and his wife, who knew the Veteran prior to his 
military service, testified that the Veteran did not have 
hearing loss prior to his military service, but clearly had 
impaired hearing after separation.  Specifically, the Veteran 
indicated he had ringing and buzzing in his ears immediately 
after returning from Vietnam.  Even so, the Veteran concedes 
he did not seek any medical care for decades after service 
for his hearing symptomatology.   

The Board acknowledges that the Veteran and his wife are 
competent to give evidence about what they experienced; for 
example, they are competent to discuss current and past 
symptomatology.  See, e.g., Layno v. Brown, 6 Vet. App. 465 
(1994).  They are not, however, competent to diagnose any 
medical disorder or render an opinion as to the cause or 
etiology of any current disorder because they do not have the 
requisite medical knowledge or training.  See Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997) (stating that competency 
must be distinguished from weight and credibility, which are 
factual determinations going to the probative value of the 
evidence).

In contrast, after separation, the Veteran filed for 
disability claims with the VA in 1973, but did not at that 
time note any complaints or symptomatology of hearing loss.  
Indeed, the Veteran was afforded a VA examination in May 1973 
and the examiner specifically found no hearing loss.

Rather, VA outpatient treatment records indicate the Veteran 
first sought treatment for hearing loss in August 2007, 
nearly four decades after service.  At that time, the Veteran 
indicated he suffered with hearing loss symptomatology for 
about 10 years, but never sought a hearing test prior to 
2007.  The VA, at that time, confirmed a diagnosis of hearing 
loss.  The Veteran was issued hearing aids for his hearing 
loss in September 2007.  Hearing loss is noted thereafter in 
2008 and 2009 VA outpatient treatment records although no 
specific treatment or complaints are indicated after 2007.  

The Veteran was afforded a VA audiological examination in 
March 2008 where the examiner diagnosed the Veteran with 
moderately severe high frequency sensorineural hearing loss 
bilaterally.  With regard to etiology, the examiner opined as 
follows:

It is less likely as not that this hearing loss is 
a result of exposure to noise in military service.  
A comparison of the 1966 to the 1969 hearing test 
shows no change in hearing in either ear.

In rendering this opinion, the examiner noted the Veteran's 
in-service noise exposure as well as the Veteran's post-
service occupation.  The examiner also noted the fact that 
the Veteran's mother wore hearing aids in her later life.  
The Veteran, at that time, could not recall the date of onset 
of his impaired hearing.

The Board finds the examiner's opinion persuasive.  It is 
based on a thorough examination and a review of the claims 
folder and provides a basis for finding against his claim.  

The Board notes the Court in Hensley indicated the mere fact 
that the Veteran's service treatment records fail to show 
hearing loss within the regulatory definition is not 
sufficient to deny the claim.  See Hensley, 5 Vet. App. at 
160.  The facts in this case, however, can be distinguished.  
In Hensley, the claimant's separation examination was 
indicative of some decreased hearing acuity, but not enough 
to find in-service incurrence of hearing loss as defined in 
the regulations.  The Court concluded that an examiner could 
not merely dismiss the possibility of a nexus where the 
service treatment records indicate some decreased hearing 
acuity.  In those instances, some additional rationale would 
be required.  

In this case, in contrast, the Board finds the March 2008 
examiner provided additional rationale for the opinion after 
reviewing the record.  The examiner found the hearing test 
results from 1966 to 1969 to show no change.  The examiner 
also seems to put value on the fact that the Veteran has 
familial history of hearing loss later in life as well as the 
Veteran's post-service factory occupation. 

The Board finds noteworthy that the Veteran was also afforded 
a VA audiological examination in May 2009 for his tinnitus 
claim (which is not on appeal here), and the audiologist at 
that time again indicated the comparison of the 1966 and 1969 
hearing tests show no change in hearing in either ear.  

The Board finds the medical evidence in this case weighs 
heavily against the Veteran's claim.  A 1973 VA examination, 
merely 4 years after separation from service, found no 
hearing loss.  The Veteran did not actually complain of or 
seek treatment for hearing loss until 2007, nearly four 
decades after service.  The only medical opinions of record, 
dated March 2008 and May 2009, find a relationship between 
the Veteran's current hearing loss and service unlikely.  No 
medical provider has ever linked the Veteran's current 
hearing loss to any remote incident of service or otherwise 
conflicted with the VA examiner's findings.  

Also compelling, the Veteran has inconsistently reported when 
his hearing loss actually began.  During his hearing before 
the Board in November 2009, both the Veteran and his wife 
indicate reported symptoms of hearing loss immediately after 
separation.  During a May 1973 VA examination, however, the 
Veteran reported no hearing loss.  In September 2007, when 
the Veteran finally sought out treatment for hearing loss he 
merely indicated a history of worsened hearing over the past 
10 years, which still would have been decades after service.  
During his March 2008 VA audiological examination, moreover, 
the Veteran conceded he could not remember the time frame of 
the onset of his hearing loss. 

In accordance with the recent decision of the United States 
Court of Appeals for the Federal Circuit in Buchanan v. 
Nicholson, 451 F.3d 1331, 1337 (2006), the Board notes lay 
evidence presented by the Veteran concerning his continuity 
of symptoms after service is generally credible regardless of 
the lack of contemporaneous medical evidence.  In this case, 
however, the Veteran's report of symptomatology has differed 
through the years as described above.  Even accepting the 
Veteran suffered with hearing loss symptomatology since 
service, the provisions concerning continuity of 
symptomatology do not, however, relieve the requirement that 
there be some medical evidence of a current disability 
related to service.  For service connection to be established 
by continuity of symptomatology there must be medical 
evidence that relates a current condition to that 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495-
98 (1997).

In other words, even accepting the Veteran's allegations, no 
medical professional has ever linked his current bilateral 
hearing loss to any remote incident of service.  Indeed, 
there is medical evidence to the contrary as described above. 

The Board concludes service connection for bilateral 
sensorineural hearing loss must be denied.  As reflected by 
the discussion above, the preponderance of the evidence is 
against the Veteran's claim.  As such, the benefit-of-the-
doubt rule does not apply.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for bilateral sensorineural 
hearing loss is denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


